DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
 
Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 10/05/2022, with respect to the rejection(s) of claim(s)s 1-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No 20140051946 granted to Arne et al. (previously presented) in view of US Pat Pub No 20100081913 granted to Cross et al. (previously presented) in further view of US Pat Pub No 20090076363 A1 granted to Bly et al. (previously presented) and in yet further view of 20150087950 granted to Felix et al..

Remarks
It is noted that the specification filed 04/27/2022 provides support for the “foam structure 191”. Therefore, the effective filing date for the newly amended limitation: “a non-conductive structure carried by and completely filling the aperture of the cradle, which prevents electrical contact through the aperture” will be 04/27/2022. 
It is noted that the amended language appears to prevent electrical contact through the aperture. The examiner is unable to determine how data will be transferred between the device of the cradle and the electrodes of the patch if not through the aperture. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claim 1 recite the newly added limitation “a non-conductive structure carried by and completely filling the aperture of the cradle, which prevents electrical contact through the aperture”. The Applicants points generally to the specification and figures 6 and 7 for support and paragraph [0054] of the specification as amended on 04/27/2022. However, after a careful review of the figures and the specification, the Examiner is unable to find support for the limitations regarding the “non-conductive structure” and “prevent[ing] electrical contact through the aperture. It is noted that a “foam” is not the same as a “non-conductive structure”. Therefore, the Applicant must either point to the specific paragraph or figure to establish adequate support or cancel the claimed limitation.
Similarly the independent claims 12 and 18 recite the newly added limitation “preventing electrical contact through the aperture”. The Applicants points generally to the specification and figures 6 and 7 for support and paragraph [0054] of the specification as amended on 04/27/2022. However, after a careful review of the figures and the specification, the Examiner is unable to find support for the limitations regarding the “preventing electrical contact through the aperture”. Therefore, the Applicant must either point to the specific paragraph or figure to establish adequate support or cancel the claimed limitation.
Claims 1, 12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim 1 has been amended to include a “non-conductive layer” while claims 12 and 18 are amended to include a “foam structure” wherein both the “non-conductive layer” and the “foam structure” prevent electrical contact through the aperture. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims; The claim appears to encompass a wide breadth regarding the connection between the monitor device and the holster/patch. The claim only requires that electrical communication be prevented through the aperture of the holster. The specification does not provide any details regarding this limitation and also fails to disclose or suggest any alternative means of electrical communication between the monitor device and the holster/patch. 
The nature of the invention; The nature of the invention is a medical monitoring device which is attachable to the body of a user via a patch. 
The state of the prior art; There are many various prior arts that include a monitor device removably attached to a holster carried by a patch. However, the prior art generally provide electrical communication between the monitor device and the patch through the holster. 
The level of one of ordinary skill; The level of one of ordinary skill in this art will be relatively high. A few examples of a person with ordinary skilled in this art would be a physician, engineer or a scientist. 
The level of predictability in the art; The level of predictability in the art will be at medium. In this art, various aspects of the system/device are improved by modifying the structure or the interworking between the sensing  aspects, type or number of sensor/electrodes, patch structure and/or material, wire/wireless communication or connection with removable or external monitoring devices, etc.. 
The amount of direction provided by the inventor; The inventor has not provided any directions regarding the electrical communication between the monitor device and the holster/patch. 
The existence of working examples; The specification does not provide any working examples that discuss/show how the monitor device and the holster/patch would communicate with the newly added limitation, and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. There would be a high level of experimentation needed to make or use the invention based on the content of the disclosure.
After a thorough review of the Wand’s factors, it is decided that the disclosure does not satisfy the enablement requirement and any necessary experimentation is “undue”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-7, 9-10, 12-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20140051946 granted to Arne et al. (hereinafter “Arne”) in view of US Pat Pub No 20100081913 granted to Cross et al. (hereinafter “Cross”) in further view of US Pat Pub No 20090076363 A1 granted to Bly et al. (hereinafter “Bly”) and in yet further view of 20150087950 granted to Felix et al. (hereinafter “Felix”). 
Regarding claim 1, Arne discloses a physiological signal monitoring system (e.g. Fig 5-7, para 0029, wireless system 100) comprising: a pendant (e.g. para 0040-0041, Fig. 2, “reusable electronic module 204”, Fig. 6 as labeled “reusable component 600”) comprising: a housing (e.g. fig. 6, housing 602), an electrical connector located on a first side of the housing (e.g. para 0042, fig. 2 “sensor interface 216, 218. Also see, para 0104 and 7, “electrical contacts 702 a-b”), a processor in electrical communication with the electrical connector and carried within the housing (e.g. fig. 2, paras 0041-0042 “controller or processor 210”), and a data store in electrical communication with the processor and carried within the housing (e.g. fig. 2, para 0042 “The processor 210 then processes the data and stores the results into the memory 212 in form of data records”); a patch having a perimeter (e.g. Para 0102, Fig 5, adhesive base 502 of the disposable component 500”), comprising: a plurality of electrodes (e.g. para 0102, Fig 5, electrodes 504 a-b) carried within the perimeter of the patch (e.g. Fig. 5), and a flexible printed circuit board having a second electrical connector in communication with each of the plurality of electrodes (e.g. paras 0055-0056 “flexible circuit 228”);; a cradle (e.g. fig. 5, para 0102 “snap-in connect mechanism”) having a perimeter fully contained within the perimeter of the patch (e.g. fig. 5), a first side secured to the patch, and a second, opposing side (e.g. Fig. 5); and a[n] adhesive material extending over an entirety of an area of a backside of the patch and beyond the perimeter of the patch and adapted to support a total device weight (e.g. fig. 11, para 0110 “an adhesive system that uses two different adhesive layers 1102, 1104…. a primary adhesive layer 1102 is a hydrocolloid adhesive…a secondary adhesive layer 1104 is used to partially cover the primary adhesive layer 1102 to create a perimeter around the hydrocolloid based primary adhesive layer 1102), wherein a combined weight of the pendant, the non-woven adhesive material, the cradle, and the patch define the total device weight (e.g. Figs 5-7); wherein the second electrical connector of the flexible printed circuit board is positioned to provide an electrical connection to the electrical connector of the pendant when the pendant is carried by the cradle with the first side of the pendant proximate the second side of the cradle (e.g. figs 2, 5-7, para 0104 “A bottom portion 606 of the reusable component 600 comprises electrical contacts 702 a, 702 b, which are configured to electrically couple to the electrical contacts 506 a, 506 b in the mechanical snap-in connect mechanism 508”); wherein the pendant is configured to removably couple with the cradle of the patch and be fully contained within the perimeter of the cradle of the patch (e.g. para 0102, figs 0102-0103); and wherein the processor is configured to receive (e.g. para 0042), from at least one of the plurality of electrodes (e.g. electrodes 220a-b), electrical signals from a heart of a patient (e.g. para 0042-0043), and to store the electrical signals as electrocardiogram (ECG) data to the data store (e.g. para 0043 “processing ECG…” 0059 “The re-wearable wireless device 102 can store the data in the memory 212 and buffer data on board.”).   Although Arne discloses using acrylic based material for the second layer and even suggest using the secondary adhesive layers 1104 may be employed without limitation (e.g. para 0111). 
Arne discloses having a cradle (connect mechanism 508) to provide support for the housing (reusable component 600). Figure 5 shows the cradle design to have two electrical contacts (506 a-b) which fill the hole of the cradle to provide electrical contacts between the electrodes and the electrical contacts (702a-b) of the housing and having a printed circuit board (paras 0055-0056 “flexible circuit 228”) and extends fully across the patch (fig. 2). Arne fails to explicitly disclose providing an aperture formed through an entirety of a thickness of the cradle from the first side to the second side. 
Cross teaches a similar ECG monitor wearable on the patient via an adhesive attachment having a plurality of electrodes and a holster 260 (Fig. 2a, para 0022). The holster of Cross provides support for the monitor/recorder module 264 and provides electrical connection between the monitor/recorder module 264... (para 0022). Cross shows that it is known to provide an aperture formed through the entirety of the thickness of the cradle (here holster 260) and positioning an adhesive in the aperture of the sensitive adhesive layer and the holster (fig 2a) to provide connection between the electrical components of the monitor/recorder module 264 and the electrodes of the electrode circuit layer 34 (paras 0022). Cross further teaches using a retention layer (made of polyurethane) that expand beyond the frame 36 and is attachable to the user (para 0023, fig. 2a). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne with the teachings of Cross to provide a physical aperture in the cradle/holster to provide the predictable result of providing electrical communication between the module and the electrodes.
Arne as modified by Cross renders the limitations above obvious as recited hereinabove. Although Arne discloses using acrylic based material for the second layer and even suggest using the secondary adhesive layers 1104 may be employed without limitation (e.g. para 0111) it fails to explicitly disclose using a non-woven adhesive material. However, Bly teaches that it is known to use a non-woven adhesive material to attach the device to the user (e.g. para 0083 “backing 111 comprises at least one of polyester, polyurethane, rayon, nylon, breathable plastic film; woven, nonwoven, spunlace, knit, film, or foam”) which would improve comfort and minimize patient discomfort, for example, itching the of the patient’s skin (e.g. paras 0081-0083). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne and Cross with the teachings of Bly to provide a non-woven backing material to improve patient comfort. 
Arne as modified by Cross and Bly renders the limitations above obvious as recited hereinabove. Arne discloses having a polyethylene layer (para 0121), while Bly teaches having a backing layer that is at least one of polyester, polyurethane, rayon, nylon, breathable plastic film; woven, nonwoven, spunlace, knit, film, or foam (para 0083) which helps in regulating moisture of the electrodes (para 0087) but fails to disclose having a non-conductive structure carried by and completely filling the aperture of the cradle, preventing electrical contact through the aperture. 
Felix teaches a similar monitoring device having reusable electrocardiography monitor to be removably secured into a non-conductive receptacle (figs 4 and 9, para 0013, 0038). Therefore, Felix shows that it is known to provide non-conductive material within the receptacle which includes electrical pads provided on the bottom surface of the non-conductive receptacle to establish electrical connections between the electrode patch (para 0044). This allows the non-conductive receptacle to conformably receive and securely hold the monitor recorder in place while maintaining electrical connection via the electrical pads (para 0038). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne with the additional teachings of Cross and Bly to provide a non-conductive receptacle to provide the predictable result of conformably receiving and securely holding the monitor recorder in place while maintaining electrical connection via the electrical pads.


Regarding claim 2, Arne as modified by Cross, Bly and Felix (hereinafter “modified Arne”) renders the physiological signal monitoring system according to Claim 1 obvious as provided hereinabove, Arne further discloses wherein the pendant further comprises a cellular modem (e.g. para 0030-0032, 0037 “mobile chipset in the re-wearable device”).  

Regarding claim 3, modified Arne renders the physiological signal monitoring system according to Claim 1 obvious as provided hereinabove, Arne further discloses wherein the pendant further comprises a recording activation button [160] (e.g. para 0043 “user button 240”).

Regarding claim 6, modified Arne renders the physiological signal monitoring system according to Claim 1 obvious as provided hereinabove, Arne further discloses wherein the housing further comprises a plurality of integrated electrodes configured to detect the electrical signals (e.g. para 0048 “the reusable electronic module 204 comprises an accelerometer 222 and one or more temperature sensors 224”).  

Regarding claim 7, modified Arne renders the physiological signal monitoring system according to Claim 1 obvious as provided hereinabove, Arne further discloses wherein the pendant comprises at least one device interface (e.g. para 0057 “user interface”) each configured to receive signal communication from at least one removable auxiliary component (e.g. para 0062 “The UI may include a push button 234, an accelerometer 222 with pattern recognition capabilities, a speaker, and a microphone”; it is noted that the claim does not require the auxiliary component to be removable from the pendant. It is understood that since pendant is removable, all components within the pendant are also removable relative to the system).  

Regarding claim 9, modified Arne renders the physiological signal monitoring system according to Claim 7 obvious as provided hereinabove, Arne discloses wherein the processor of the pendant is further configured to receive from the at least one removable auxiliary component (e.g. fig. 2) a physiological input of a type selected from the group consisting of electromyogram (EMG), electroencephalogram (EEG), body temperature, heart rate, pedometer, blood pressure, pulse oximetry, respiratory rate, posture/body orientation, and sleep monitoring (e.g. figs  2-3, para 0061).  


Regarding claim 10, modified Arne renders the physiological signal monitoring system according to Claim 9 obvious as provided hereinabove, Arne discloses wherein the pendant comprises a recording activation button configured to initiate receipt of at least one of the electrical signals and the physiological input by the processor (e.g. para 0043 “user button 240…”).  

Regarding claim 12, Arne discloses a physiological signal monitoring system (e.g. Fig 5-7, para 0029, wireless system 100) comprising: a pendant (e.g. para 0040-0041, Fig. 2, “reusable electronic module 204”, Fig. 6 as labeled “reusable component 600”) comprising: a housing (e.g. fig. 6, housing 602), an electrical connector located on a first side of the housing (e.g. para 0042, fig. 2 “sensor interface 216, 218. Also see, para 0104 and 7, “electrical contacts 702 a-b”), a processor in electrical communication with the electrical connector and carried within the housing (e.g. fig. 2, paras 0041-0042 “controller or processor 210”), a data store in electrical communication with the processor and carried within the housing (e.g. fig. 2, para 0042 “The processor 210 then processes the data and stores the results into the memory 212 in form of data records”), and a cellular modem (e.g. para 0030-0032, 0037 “mobile chipset in the re-wearable device”); a patch having a perimeter (e.g. Para 0102, Fig 5, adhesive base 502 of the disposable component 500”), comprising: a plurality of electrodes (e.g. para 0102, Fig 5, electrodes 504 a-b) carried within the perimeter of the patch (e.g. Fig. 5), and a flexible printed circuit board having a second electrical connector in communication with each of the plurality of electrodes (e.g. paras 0055-0056 “flexible circuit 228”); a cradle  (e.g. fig. 5, para 0102 “snap-in connect mechanism”) having a perimeter fully contained within the perimeter of the patch (e.g. fig. 5), a first side secured to the patch, and a second, opposing side (e.g. Fig. 5); and a[n] adhesive material extending over an entirety of an area of a backside of the patch and beyond the perimeter of the patch and adapted to support a total device weight (e.g. fig. 11, para 0110 “an adhesive system that uses two different adhesive layers 1102, 1104…. a primary adhesive layer 1102 is a hydrocolloid adhesive…a secondary adhesive layer 1104 is used to partially cover the primary adhesive layer 1102 to create a perimeter around the hydrocolloid based primary adhesive layer 1102); wherein a combined weight of the pendant, the non-woven adhesive material, and the patch define the total device weight (e.g. Figs 5-7); wherein the second electrical connector of the flexible printed circuit board is positioned to provide an electrical connection to the electrical connector of the pendant when the pendant is carried by the cradle with the first side of the pendant proximate the second side of the cradle (e.g. figs 2, 5-7, para 0104 “A bottom portion 606 of the reusable component 600 comprises electrical contacts 702 a, 702 b, which are configured to electrically couple to the electrical contacts 506 a, 506 b in the mechanical snap-in connect mechanism 508”) wherein the flexible printed circuit board extends fully across the patch (fig. 2); wherein the pendant is configured to removably couple with the cradle of the patch (e.g. para 0102, figs 0102-0103) and be fully contained within the perimeter of the cradle of the patch (e.g. para 0102, figs 0102-0103); and wherein the processor is configured to receive (e.g. para 0042), from at least one of the plurality of electrodes  (e.g. electrodes 220a-b), electrical signals from a heart of a patient (e.g. para 0042-0043), and to operate the cellular modem to transmit the electrical signals as electrocardiogram (ECG) data to a cellular network (e.g. para 0030-0032, 0037 “mobile chipset in the re-wearable device” and Fig. 1).  
Arne discloses having a cradle (connect mechanism 508) to provide support for the housing (reusable component 600). Figure 5 shows the cradle design to have two electrical contacts (506 a-b) which fill the hole of the cradle to provide electrical contacts between the electrodes and the electrical contacts (702a-b) of the housing and having a printed circuit board (paras 0055-0056 “flexible circuit 228”). However, Arne fails to explicitly disclose providing an aperture formed through an entirety of a thickness of the cradle from the first side to the second side. 
Cross teaches a similar ECG monitor wearable on the patient via an adhesive attachment having a plurality of electrodes and a holster 260 (Fig. 2a, para 0022). The holster of Cross provides support for the monitor/recorder module 264 and provides electrical connection between the monitor/recorder module 264... (para 0022). Cross shows that it is known to provide an aperture formed through the entirety of the thickness of the cradle (here holster 260) to provide connection between the electrical components of the monitor/recorder module 264 and the electrodes of the electrode circuit layer 34 (paras 0022), Cross further teaches using a retention layer (made of polyurethane) that expand beyond the frame 36 and is attachable to the user (para 0023, fig. 2a). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne with the teachings of Cross to provide a physical aperture in the cradle/holster to provide the predictable result of providing electrical communication between the module and the electrodes.
Arne as modified by Cross renders the limitations above obvious as recited hereinabove. Although Arne discloses using acrylic based material for the second layer and even suggest using the secondary adhesive layers 1104 may be employed without limitation (e.g. para 0111), it fails to explicitly disclose using a non-woven adhesive material. However, Bly teaches that it is known to use a non-woven adhesive material to attach the device to the user (e.g. para 0083 “backing 111 comprises at least one of polyester, polyurethane, rayon, nylon, breathable plastic film; woven, nonwoven, spunlace, knit, film, or foam”) which would improve comfort and minimize patient discomfort, for example, itching the of the patient’s skin (e.g. paras 0081-0083). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne and Cross with the teachings of Bly to provide a non-woven backing material to improve patient comfort. 
Arne as modified by Cross and Bly renders the limitations above obvious as recited hereinabove. Arne discloses having a polyethylene layer (para 0121), while Bly teaches having a backing layer that is at least one of polyester, polyurethane, rayon, nylon, breathable plastic film; woven, nonwoven, spunlace, knit, film, or foam (para 0083) which helps in regulating moisture of the electrodes (para 0087) but fails to disclose a foam structure carried by the aperture and completely fills the aperture of the cradle, preventing electrical contact through the aperture. 
Felix teaches a similar monitoring device having reusable electrocardiography monitor to be removably secured into a non-conductive receptacle (figs 4 and 9, para 0013, 0038). Therefore, Felix shows that it is known to provide non-conductive material (understood to be the foam) within the receptacle which includes electrical pads provided on the bottom surface of the non-conductive receptacle to establish electrical connections between the electrode patch (para 0044). This allows the non-conductive receptacle to conformably receive and securely hold the monitor recorder in place while maintaining electrical connection via the electrical pads (para 0038). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne with the additional teachings of Cross and Bly to provide a non-conductive receptacle to provide the predictable result of conformably receiving and securely holding the monitor recorder in place while maintaining electrical connection via the electrical pads.



Regarding claim 13, modified Arne renders the physiological signal monitoring system according to Claim 12, Arne further discloses wherein the cellular modem further comprises an integrated antenna configured to transmit the electrical signals wirelessly (e.g. Fig. 3, wireless communication module 300).  

Regarding claim 16, modified Arne renders the physiological signal monitoring system according to Claim 12 obvious as provided hereinabove, Arne discloses wherein the pendant comprises at least one device interface (e.g. para 0057 “user interface”) each configured to receive signal communication from at least one removable auxiliary component (e.g. para 0062 “The UI may include a push button 234, an accelerometer 222 with pattern recognition capabilities, a speaker, and a microphone”; it is noted that the claim does not require the auxiliary component to be removable from the pendant. It is understood that since pendant is removable, all components within the pendant are also removable relative to the system).  

Regarding claim 17, modified Arne renders the physiological signal monitoring system according to Claim 16 obvious as provided hereinabove, Arne discloses wherein the processor of the pendant is further configured to receive from the at least one removable auxiliary component a physiological input of a type selected from the group consisting of electromyogram (EMG), electroencephalogram (EEG), body temperature, heart rate, pedometer, blood pressure, pulse oximetry, respiratory rate, posture/body orientation, and sleep monitoring (e.g. figs  2-3, para 0061); and wherein the processor is configured to operate the transmitter to transmit the physiological input to at least one of the cellular network access point and a base station (e.g. Fig. 1).  

Regarding claim 18, Arne discloses a method of monitoring physiological events generated as electrical signals (e.g. Fig 5-7, para 0029, method of wireless system 100), the method comprising: providing a pendant (e.g. para 0040-0041, Fig. 2, “reusable electronic module 204”, Fig. 6 as labeled “reusable component 600”) that includes a housing (e.g. fig. 6, housing 602), an electrical connector located on a first side of the housing (e.g. para 0042, fig. 2 “sensor interface 216, 218. Also see, para 0104 and 7, “electrical contacts 702 a-b”), a processor in electrical communication with the electrical connector and carried within the housing (e.g. fig. 2, paras 0041-0042 “controller or processor 210”), a data store in electrical communication with the processor and carried within the housing (e.g. fig. 2, para 0042 “The processor 210 then processes the data and stores the results into the memory 212 in form of data records”), and a cellular modem (e.g. para 0030-0032, 0037 “mobile chipset in the re-wearable device”); providing a patch having a perimeter (e.g. Para 0102, Fig 5, adhesive base 502 of the disposable component 500”) that includes a plurality of electrodes (e.g. para 0102, Fig 5, electrodes 504 a-b) carried within the perimeter of the patch (e.g. Fig. 5) and a flexible printed circuit board having a second electrical connector in communication with each of the plurality of electrodes (e.g. paras 0055-0056 “flexible circuit 228”); providing a cradle that includes a perimeter fully contained within the perimeter of the patch (e.g. fig. 5, para 0102 “snap-in connect mechanism”), a first side secured to the patch, and a second, opposing side (e.g. fig. 5); providing a[n] adhesive material extending over an entirety of an area of a backside of the patch and beyond the perimeter of the patch and adapted to support a total device weight (e.g. fig. 11, para 0110 “an adhesive system that uses two different adhesive layers 1102, 1104…. a primary adhesive layer 1102 is a hydrocolloid adhesive…a secondary adhesive layer 1104 is used to partially cover the primary adhesive layer 1102 to create a perimeter around the hydrocolloid based primary adhesive layer 1102, figs 5-7); determining, using the processor, that the pendant is removably coupled to the cradle of the patch (e.g. para 0042); operating the processor of the pendant to receive the electrical signals from the plurality of electrodes of the patch (e.g. para 0042); electrically connecting at least one removable auxiliary component to the pendant (e.g. para 0062 “The UI may include a push button 234, an accelerometer 222 with pattern recognition capabilities, a speaker, and a microphone”; it is noted that the claim does not require the auxiliary component to be removable from the pendant. It is understood that since pendant is removable, all components within the pendant are also removable relative to the system. As such connecting the pendant to cradle would be electrically connecting the components); receiving from the at least one removable auxiliary component a physiological input of a type selected from the group consisting of electromyogram (EMG), electroencephalogram (EEG), body temperature, heart rate, pedometer, blood pressure, pulse oximetry, respiratory rate, posture/body orientation, and sleep monitoring (e.g. figs  2-3, para 0061); and operating the cellular modem of the pendant to transmit the physiological input to at least one of a cellular network access point and a base station (e.g. para 0030-0032, 0037 “mobile chipset in the re-wearable device” and Fig. 1). 
Arne discloses having a cradle (connect mechanism 508) to provide support for the housing (reusable component 600). Figure 5 shows the cradle design to have two electrical contacts (506 a-b) which fill the hole of the cradle to provide electrical contacts between the electrodes and the electrical contacts (702a-b) of the housing and having a printed circuit board (paras 0055-0056 “flexible circuit 228”) extends fully across the patch (fig. 2).
However, Arne fails to explicitly disclose providing an aperture formed through an entirety of a thickness of the cradle from the first side to the second side. 
Cross teaches a similar ECG monitor wearable on the patient via an adhesive attachment having a plurality of electrodes and a holster 260 (Fig. 2a, para 0022). The holster of Cross provides support for the monitor/recorder module 264 and provides electrical connection between the monitor/recorder module 264... (para 0022). Cross shows that it is known to provide an aperture formed through the entirety of the thickness of the cradle (here holster 260) to provide connection between the electrical components of the monitor/recorder module 264 and the electrodes of the electrode circuit layer 34 (paras 0022), Cross further teaches using a retention layer (made of polyurethane) that expand beyond the frame 36 and is attachable to the user (para 0023, fig. 2a). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne with the teachings of Cross to provide a physical aperture in the cradle/holster to provide the predictable result of providing electrical communication between the module and the electrodes.
Arne as modified by Cross renders the limitations above obvious as recited hereinabove. Although Arne discloses using acrylic based material for the second layer and even suggest using the secondary adhesive layers 1104 may be employed without limitation (e.g. para 0111) it fails to explicitly disclose using a non-woven adhesive material. However, Bly teaches that it is known to use a non-woven adhesive material to attach the device to the user (e.g. para 0083 “backing 111 comprises at least one of polyester, polyurethane, rayon, nylon, breathable plastic film; woven, nonwoven, spunlace, knit, film, or foam”) which would improve comfort and minimize patient discomfort, for example, itching the of the patient’s skin (e.g. paras 0081-0083). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne and Cross with the teachings of Bly to provide a non-woven backing material to improve patient comfort. 
Arne as modified by Cross and Bly renders the limitations above obvious as recited hereinabove. Arne discloses having a polyethylene layer (para 0121), while Bly teaches having a backing layer that is at least one of polyester, polyurethane, rayon, nylon, breathable plastic film; woven, nonwoven, spunlace, knit, film, or foam (para 0083) which helps in regulating moisture of the electrodes (para 0087) but fails to disclose a foam structure carried by the aperture and completely fills the aperture of the cradle, preventing electrical contact through the aperture. 
Felix teaches a similar monitoring device having reusable electrocardiography monitor to be removably secured into a non-conductive receptacle (figs 4 and 9, para 0013, 0038). Therefore, Felix shows that it is known to provide non-conductive material (understood to be the foam) within the receptacle which includes electrical pads provided on the bottom surface of the non-conductive receptacle to establish electrical connections between the electrode patch (para 0044). This allows the non-conductive receptacle to conformably receive and securely hold the monitor recorder in place while maintaining electrical connection via the electrical pads (para 0038). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne with the additional teachings of Cross and Bly to provide a non-conductive receptacle to provide the predictable result of conformably receiving and securely holding the monitor recorder in place while maintaining electrical connection via the electrical pads.



Regarding claim 19, modified Arne renders the method according to Claim 18 obvious as provided hereinabove, Arne further comprising storing electrocardiogram (ECG) data in the data store that represents the electrical signals received from the patch (e.g. fig. 2, para 0042 “The processor 210 then processes the data and stores the results into the memory 212 in form of data records”).  

Claims 4-5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Arne as applied to claims 1-3, 6-7, 9-10, 12-13, 16-19 above, and further in view of US Pat Pub No. 20160120433A1 granted to Hughes et al. (hereinafter “Hughes”).
Regarding claim 4, modified Arne renders the physiological signal monitoring system according to Claim 1 obvious as provided hereinabove, Arne further discloses the physiological signal monitoring system according to Claim 1 wherein the plurality of electrodes of the patch further comprises a first electrode and a second electrode (e.g. fig. 2, para 0046 “electrodes 220 a, 220 b (E1, E2)”, also shown as “electrodes 504 a, 504 b”), defined as an RA electrode and an LL electrode, respectively (it is noted that the claim does not require any details as to what is and which electrode is considered to be RA or LL, therefore, either electrode considered to be the RA or LL electrode), which are configured to detect the electrical signals (e.g. para 0104 “electrical signals detected by electrodes”); Even though Arne discloses providing two or three electrodes that are dispersed at some distance from each other (e.g. para 0118 “This distance allows the electrodes to detect a differential voltage. The distance may vary, and in certain aspects ranges from 0.1 cm to 1.0 m, such as 0.1 to 5 cm, such as 0.5 to 2.5 cm”). Modified Arne fails to explicitly disclose the electrode are positioned at least 8.0 centimeters (cm) apart. However, Hughes teaches providing electrodes at least 8.0 cm apart (e.g. para 0115 “in one embodiment a distance from the center of one electrode 350 to the center of the other electrode 350 should be at least about 6.0 cm and more preferably at least about 8.5 cm.”) This would allow the signals to capture the difference in the signals depending on the application (e.g. Arne reference para 0118). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Arne with the teachings of Bly to provide sufficient distance to provide the predictable result of detecting a differential voltage.

Claim 4 is obvious over modified Arne as further modified with Hughes as indicated hereinabove, wherein the electrodes are at least 8 centimeters (cm) apart. Regarding claim 5, the plurality of electrodes of the patch further comprises a third electrode, defined as an LA electrode, which is configured to detect the electrical signals (e.g. para 0118 “This distance allows the electrodes to detect a differential voltage. The distance may vary, and in certain aspects ranges from 0.1 cm to 1.0 m, such as 0.1 to 5 cm, such as 0.5 to 2.5 cm”). Hughes teaches providing electrodes at least 8.0 cm apart (e.g. para 0115 “in one embodiment a distance from the center of one electrode 350 to the center of the other electrode 350 should be at least about 6.0 cm and more preferably at least about 8.5 cm.”) This would allow the signals to capture the difference in the signals depending on the application (e.g. Arne reference para 0118). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Arne with the teachings of Bly to provide sufficient distance to provide the predictable result of detecting a differential voltage


Regarding claim 14, modified Arne renders the physiological signal monitoring system according to Claim 12, Arne further discloses the physiological signal monitoring system according to Claim 1 wherein the plurality of electrodes of the patch further comprises a first electrode and a second electrode (e.g. fig. 2, para 0046 “electrodes 220 a, 220 b (E1, E2)”, also shown as “electrodes 504 a, 504 b”), defined as an RA electrode and an LL electrode, respectively (it is noted that the claim does not require any details as to what is and which electrode is considered to be RA or LL, therefore, either electrode considered to be the RA or LL electrode), which are configured to detect the electrical signals (e.g. para 0104 “electrical signals detected by electrodes”); Even though Arne discloses providing two or three electrodes that are dispersed at some distance from each other (e.g. para 0118 “This distance allows the electrodes to detect a differential voltage. The distance may vary, and in certain aspects ranges from 0.1 cm to 1.0 m, such as 0.1 to 5 cm, such as 0.5 to 2.5 cm”). Modified Arne fails to explicitly disclose the electrode are positioned at least 8.0 centimeters (cm) apart. However, Hughes teaches providing electrodes at least 8.0 cm apart (e.g. para 0115 “in one embodiment a distance from the center of one electrode 350 to the center of the other electrode 350 should be at least about 6.0 cm and more preferably at least about 8.5 cm.”) This would allow the signals to capture the difference in the signals depending on the application (e.g. Arne reference para 0118). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Arne with the teachings of Bly to provide sufficient distance to provide the predictable result of detecting a differential voltage.  

Claim 14 is obvious over modified Arne as further modified with Hughes as indicated hereinabove, wherein the electrodes are at least 8 centimeters (cm) apart. Regarding claim 15, the plurality of electrodes of the patch further comprises a third electrode, defined as an LA electrode, which is configured to detect the electrical signals (e.g. para 0118 “This distance allows the electrodes to detect a differential voltage. The distance may vary, and in certain aspects ranges from 0.1 cm to 1.0 m, such as 0.1 to 5 cm, such as 0.5 to 2.5 cm”). Hughes teaches providing electrodes at least 8.0 cm apart (e.g. para 0115 “in one embodiment a distance from the center of one electrode 350 to the center of the other electrode 350 should be at least about 6.0 cm and more preferably at least about 8.5 cm.”) This would allow the signals to capture the difference in the signals depending on the application (e.g. Arne reference para 0118). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Arne with the teachings of Bly to provide sufficient distance to provide the predictable result of detecting a differential voltage. 

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over modified Arne as applied to claims 1-3, 6-7, 9-10, 12-13, 16-19 above, and further in view of US Pat Pub. No. 20160113535 granted to Marek et al. (hereinafter “Marek”).
Regarding claim 8, modified Arne renders the physiological signal monitoring system according to Claim 7 obvious as provided hereinabove, However, modified Arne fails to disclose wherein the at least one removable auxiliary component is selected from the group consisting of a cable harness, a retractable monitor device, and a finger electrode adapter. However, Marek teaches using at least one removable auxiliary component is selected from the group consisting of a cable harness, a retractable monitor device, and a finger electrode adapter (e.g. para 0057, fig. 14-16 showing cable harness) to provide the predictable result of providing expansion and retraction (e.g. para 0057). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Arne with the teachings of Marek to provide cable harness to provide the predictable result of providing expansion and retraction. 

Regarding claim 11, modified Arne renders the physiological signal monitoring system according to Claim 1 obvious as provided hereinabove, but fails to disclose wherein the pendant weighs up to 36 grams.  However, Marek teaches that it is known to limit the pendant weighs up to 36 grams (e.g. para 0060 “a housing 101 and cradle 102 weight of 36 grams”). This would allow for a lightweight device to provide the predictable result of having a light weight device to improve patient comfort. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792